ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and a response only having been made by Bar Counsel to the show cause order, it is this 22nd day of March, 2011
ORDERED, by the Court of Appeals of Maryland (a majority concurring), that Robert J. Pleshaw be, and he is hereby, disbarred, effective immediately, from the practice of law in the State of Maryland, until such time he is reinstated to the practice of law in and by the District of Columbia, and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Robert J. Pleshaw from the register of attorneys, in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).